       Case 4:09-cv-05796-CW Document 1267 Filed 05/05/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     TODD ASHKER, et al.,                                     Case No. 4:09-cv-05796 CW (RMI)
12
                                            Plaintiffs,       [PROPOSED] ORDER GRANTING
13                                                            DEFENDANTS’ ADMINISTRATIVE
                    v.                                        MOTION TO FILE UNDER SEAL
14                                                            DEFENDANTS’ OPPOSITION TO
                                                              PLAINTIFFS’ MOTION TO LIFT
15   GOVERNOR OF THE STATE OF                                 REDACTIONS UNDER PARAGRAPH 6
     CALIFORNIA, et al.,                                      OF THE PROTECTIVE ORDER
16
                                         Defendants.
17

18         Under this District’s Civil Local Rules 7-11 and 79-5 and General Order 62, Defendants

19   seek to file under seal an unredacted version of Defendants’ opposition to Plaintiffs’ motion to lift

20   redactions under paragraph 6 of the parties’ protective order. The Court has considered

21   Defendants’ motion, the declaration supporting Defendants’ motion for under-seal filing, and all

22   other relevant papers on file. The Court finds good cause and GRANTS Defendants’ motion for

23   administrative relief. The Clerk is instructed to file under seal the unredacted version of

24   Defendants’ opposition to Plaintiffs’ motion to lift redactions.

25         IT IS SO ORDERED.

26
     Dated: May 5, 2020                                         ____________________________________
27                                                              The Honorable Robert M. Illman
                                                                United States Magistrate Judge
28
                                                          1
                                                                      [Proposed] Order (4:09-cv-05796 CW (RMI))
